Order entered July 11, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00139-CR

                 KEPHREN MARCUS THOMAS, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 283rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F20-36078-T

                                    ORDER

      Before the Court is court reporter Sharina Fowler’s July 7, 2022 request for

additional time to file the reporter’s record. We GRANT the request and ORDER

the reporter’s record due by August 8, 2022.


                                               /s/   ROBERT D. BURNS, III
                                                     CHIEF JUSTICE